Citation Nr: 0804266	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-13 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to a total disability rating based on 
unemployability (TDIU) for accrued benefits purposes.

2.  Entitlement to non-service connected death pension.   
 


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty in the Philippine Commonwealth Army 
from January 1942 to August 1942, the Philippine Guerillas 
from March 1945 to July 1945 and the Regular Philippine Army 
from July 1945 to December 1945.  The veteran was also a POW 
from April 1942 to August 1942.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2005 rating decision that in pertinent part denied 
entitlement to accrued benefits and entitlement to non-
service connected death pension.     


FINDING OF FACT

In an August 2007 written statement the appellant withdrew 
her appeal regarding the above issues; there is no question 
of law or fact remaining before the Board in these matters.     


CONCLUSION OF LAW

The appellant has withdrawn her Substantive Appeal in the 
matters seeking entitlement to accrued benefits and 
entitlement to non-service connected death pension; the Board 
has no jurisdiction to address these matters.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies in the 
instant case.  As the appellant has expressed her intent to 
withdraw her appeal, however, there is no need to belabor the 
impact of the VCAA in these matters. 

II.  Facts and Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
Id.  

In an August 2007 written statement, the appellant expressed 
her desire to withdraw her appeal.  Given this statement, 
there is no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to consider an appeal in these matters, and they 
must be dismissed without prejudice.
 







(CONTINUED ON NEXT PAGE)
ORDER

The appeal seeking entitlement to TDIU for accrued benefits 
purposes and entitlement to non-service connected death 
pension is dismissed.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


